 8:16-cv-00330-JFB-SMB Doc # 321 Filed: 08/05/21 Page 1 of 1 - Page ID # 5103




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

RODOLFO A. QUILES,

                      Plaintiff,                              Case No. 8:16CV330

        vs.
                                                              ORDER TO DESTROY
UNION PACIFIC RAILROAD COMPANY,
INCORPORATED, RODNEY N. DOERR,
and EDWARD ADELMAN;

                      Defendants.


       Counsel for both the plaintiff and the defendants notified the court on August 4,

2021 that they wish the following exhibits held by the court in this matter to be destroyed.



                        Plaintiff’s Trial Exhibits   July 22-26, 2019

                       Defendants’ Trial Exhibits July 22-26, 2019



       Pursuant NECivR 79.1(f) or NECrimR 55.1(g), if counsel fails to show cause why

the exhibits should not be destroyed, the clerk’s office is directed to destroy the above-

listed exhibits 14 days from the date of this order.

       IT IS SO ORDERED.

       Dated this 5th day of August, 2021.

                                                     BY THE COURT:

                                                     s/ Joseph F. Bataillon
                                                     Senior United States District Judge


                                                                   Exhibits-Order_to_Destroy.docx
                                                                                Approved 12/17/15
